Citation Nr: 1317647	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  04-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent for degenerative arthritis, cervical spine, status post surgical fusion C4-C5, C5-C6 through October 18, 2010, (excluding the period from November 6, 2006, to December 31, 2006, for which a temporary total rating due to convalescence was assigned), and in excess of 40 percent since thereafter.

2.  Entitlement to an initial evaluation greater than 10 percent for neurological impairment of the right upper extremity as due to a cervical spine disorder.

3.  Entitlement to an initial evaluation greater than 10 percent for neurological impairment of the left upper extremity as due to a cervical spine disorder.

4.  Entitlement to an initial evaluation greater than 10 percent for low back strain with arthritis.

5.  Entitlement to an initial evaluation greater than 10 percent for neurological impairment of the right lower extremity as due to a lumbar spine disorder, from April 8, 2009.

6.  Entitlement to an initial evaluation greater than 10 percent for neurological impairment of the left lower extremity as due to a lumbar spine disorder, from April 8, 2009.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, right shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 decision by a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for: degenerative arthritis, cervical spine, status post surgical fusion C4-C5, C5-C6 (10 percent); low back strain with arthritis (10 percent); degenerative arthritis, right shoulder (10 percent); degenerative joint disease, left knee (10 percent); status post varicose vein removal, saphenous veins of the right leg (0 percent); and actinic keratoses of the scalp, temples, and arms (0 percent).

In January 2009, the Board remanded the claims for additional development.  Following the Board's remand and its directed development, the RO granted increased staged evaluations for the Veteran's degenerative arthritis, cervical spine, status post surgical fusion C4-C5, C5-C6.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Because the maximum benefit was not granted, the issues of entitlement to higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  A total disability evaluation based on individual unemployability (TDIU) has been in effect since January 1, 2004.

In connection with the Board's January 2009 remand, in an April 2011 rating decision the RO granted service connection for radicular symptoms of the upper and lower extremities, each with a 10 percent evaluation.  Subsequently, in a January 2012 decision, the Board granted additional staged increased ratings for the Veteran's cervical spine disorder; granted additional staged ratings for radicular symptoms of the upper and lower extremities; denied an increased evaluation for low back strain; and remanded the claim for an increased rating for the right shoulder disability for additional development.  Additionally, pursuant to the Veteran's withdrawal, the Board dismissed the Veteran's claims for increased ratings for his degenerative joint disease, left knee; status post varicose vein removal, saphenous veins of the right leg; and actinic keratoses of the scalp, temples, and arms.

The Veteran appealed the January 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, partially vacating the Board's decision, and remanding the claims for an increased rating for cervical spine disorder, increased rating for the low back disorder, and increased ratings for radicular symptoms of the upper and lower extremities to the Board for further proceedings consistent with the joint motion.  The parties also requested that the Court dismiss the Veteran's appeal as to the Boards denial of a compensable rating for radiculopathy of either lower extremity prior to April 8, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Cervical and Lumbar Spine Disorders, both Orthopedic and Neurological Symptoms

During the course of the appeal, the Veteran was given VA compensation and pension spine examinations in June 2005, May 2008, April 2009, and October 2010.  In the November 2012 joint motion, the parties agreed that the April 2009 and October 2010 VA examinations were inadequate for adjudication purposes.  The parties noted that 38 C.F.R. § 4.59 requires that, in considering disability ratings for painful motion, the "joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  The parties observed that the physicians who performed the April 2009 and October 2010 examinations conducted range-of-motion tests for the cervical spine and the thoracolumbar spine, but neither report indicated that they tested passive motion.  Additionally, the parties remarked that neither report indicated whether the active motion tests were weight-bearing or nonweight-bearing.  Consequently, the parties agreed that remand was in order.

In accordance with the November 2012 joint motion, the Veteran should be afforded another VA spine examination in which the examiner tests "for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  As Note (1) to the General Rating Formula for Diseases and Injuries of the Spine states that when evaluating diseases and injuries of the spine, any associated objective neurological abnormalities should also be evaluated, the requested examination should also evaluate the radiculopathies associated with the cervical and lumbar spine disabilities.

Right Shoulder Disability

In the January 2012 remand, the Board instructed the RO to obtain, if authorized, any additional pertinent evidence not of record that pertained to the Veteran's claim for an increased rating for his right shoulder disorder.  The Board notes that the Veteran's representative had asked that VA obtain records relating to recent shoulder surgery.

In March 2012, the Veteran informed VA that he was still receiving physical therapy for his right shoulder.  He related that he had been told by a private doctor following the surgery that his right shoulder may not be totally the same due to a loss of strength.

The Veteran has not undergone VA examination since his September 2011 right shoulder surgery.  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the newly obtained treatment records which reflect that the Veteran had shoulder surgery in September 2011 and subsequent physical therapy, the Board believes that a medical examination assessing the current severity of the Veteran's service-connected right shoulder disability is necessary to adequately decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his cervical spine, lumbar spine, right and left upper and lower extremity radiculopathy, and right shoulder disabilities.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  The RO should then schedule the Veteran for a physical examination to determine the current severity of his service-connected cervical spine, lumbar spine and associated right and left upper and lower extremity radiculopathy disabilities.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  

Upon review of the record and examination of the Veteran, the examiner should specifically identify (1) the ranges of motion of the Veteran's cervical and lumbar spine, including testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, in degrees; (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician.  

The examiner should also specifically assess the severity of all associated neurological symptomatology, to include the Veteran's service-connected right and left upper and lower extremity radiculopathies.  Concerning any found neurological symptoms, the examiner should state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO should then schedule the Veteran for a physical examination to determine the current severity of his service-connected right shoulder disability.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  

Upon review of the record and examination of the Veteran, the examiner should specifically identify (1) the ranges of motion of the Veteran's right shoulder, including testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing; and (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should then readjudicate the Veteran's appeal, to include all issues listed above.  If any of the issues on appeal are denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


